                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


NORVILL S. CLARK,

         Plaintiff,

v.                                  Civil Action No. 2:19-cv-00554

THE CITY OF RICHWOOD,
THE CITY COUNCIL FOR THE CITY
OF RICHWOOD, BOB HENRY BABER,
former Mayor of City of Richwood,
and CARA PERKINS,
former Liaison to the Mayor,

         Defendants.


                    MEMORANDUM OPINION AND ORDER


         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on October 21, 2019; and the magistrate judge

having recommended that the court grant the defendants’ motion

to dismiss the original complaint without prejudice, and dismiss

without prejudice the plaintiff’s claims against defendants

Robin Brown, Ann Spencer, Chris McKenzie, Glen Weiler, James

Vannoy, Chris Drennen, Chuck Toussieng, Britt Nicholas, and

Sherry Chapman, inasmuch as they are not named as parties in the

amended complaint filed on October 21, 2019; and there being no

objection filed to the Proposed Findings and Recommendation, it

is ORDERED that the findings and recommendations made in the

Proposed Findings and Recommendation of the magistrate judge be,
and they hereby are, adopted by the court and incorporated

herein.


          It is, accordingly, ORDERED that the original

complaint be, and it hereby is, dismissed.     It is further

ORDERED that the defendants’ motion to dismiss be, and it hereby

is, dismissed without prejudice and that the following

defendants be, and hereby are, dismissed without prejudice:

Robin Brown, Ann Spencer, Chris McKenzie, Glen Weiler, James

Vannoy, Chris Drennen, Chuck Toussieng, Britt Nicholas, and

Sherry Chapman.


          It is further ORDERED that this case remains referred

to United States Magistrate Judge Dwane L. Tinsley for

submission of proposed findings and a recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1).


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and to the

United States Magistrate Judge.




                                      DATED: November 20, 2019




                                  2
